Citation Nr: 1225956	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  96-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a dermatological disability manifested by a skin rash and hair loss, including as due to an undiagnosed illness. 

2.  Entitlement to service connection for an orthopedic disability manifested by muscular and joint pain (to include jaw pain), including as due to an undiagnosed illness.

3.  Entitlement to an initial compensable rating for migraine headaches for the period prior to Jul 21, 2009.

4.  Entitlement to an initial rating higher than 30 percent for migraine headaches for the period since July 21, 2009.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1988 to October 1991. During that time, and specifically between December 1990 and April 1991, the Veteran participated in Operation Desert Storm/Shield. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 1995 decision, the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, which-in pertinent part, denied the entitlement to service connection for a dermatological disability, headaches, and a disability manifested by muscular and joint pain, all asserted to be the result of an undiagnosed illness.

In March 2009, the Board remanded the case to the RO for additional development.  The RO completed the additional development as directed, granted service connection for the headaches claim, continued to deny the other claims, and returned the case to the Board for further appellate review.

In the decision below, the Board decides the issue of the initial rating for the migraine headaches for the period prior to July 21, 2009, and REMANDs the remaining issues to the RO.


FINDING OF FACT

For the period prior to July 21, 2009, the preponderance of the evidence shows the Veteran's migraine headaches were manifested by pain, without characteristically prostrating attacks.


CONCLUSION OF LAW

The requirements for an initial compensable evaluation for migraine headaches for the period prior to July 21, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.6, 4.7, 4.31, 4.124, Diagnostic Code (DC) 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's migraine headaches disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Analysis

As indicated in the Introduction, a May 2010 rating decision granted service connection for headaches with an initial noncompensable rating for the period prior to July 21, 2009, effective in February 1994.  The Veteran perfected a timely appeal of that initial rating.
The Veteran's headaches are rated under the criteria found in 38 C.F.R. § 4.124a , DC 8100.  Under DC 8100, a 10 percent rating is provided for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and, a noncompensable rating is warranted for less frequent such attacks.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

VA regulations do not define "prostrating," nor has the Court Of Appeals For Veterans Claims (Court).  Cf. Fenderson, 12 Vet. App. 119 (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st  Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In a May 2011 letter the Veteran's attorney submitted in lieu of a Substantive Appeal (VA Form 9), and which was accepted by the RO as such, the attorney asserts the evidence of record related to the Veteran's headaches disorder shows a long history of reported symptoms that support a compensable rating earlier than July 21, 2009.  

The Board agrees with a position that the evidence presents a general picture of constant reports of headaches by the Veteran since February 1994.  However, the Veteran's reports have not described headache symptoms of the degree that would meet or approximate a compensable rating.

The Veteran was hospitalized in August 1994 for evaluation of his myriad complaints, to include joint pains and headaches.  The Discharge Summary notes the Veteran complained of several muscle and joint aches.  He also reported headaches which were described as sharp occipital pain that radiated to the temporal region, as well as some blurring vision.  The Summary does not indicate that any further detail was provided by the Veteran.  The Board notes the details reported by the Veteran do not describe prostrating attacks.

In January 1997, the Veteran is noted to have complained of chronic blurred vision with photosensitivity.  He did not report headache involvement in this particular entry, and physical examination was normal.  A February 1997 entry notes a complaint of chronic headaches that were nonresponsive to any type therapy.  They were described as on-and-off headaches with photophobia but without nausea and vomiting.  While these entries note chronic headaches, they do not describe prostrating headache attacks, as there is no indication the Veteran's activity or his ability to function was significantly impacted-at least as far as the headaches are concerned.

Most noteworthy is the Veteran's testimony at the August 1999 RO hearing, where the Veteran described the nature of his headaches symptoms in his own words.  The Veteran testified that, when the headaches were active, he could not go outside unless he wore sunglasses, see Transcript, p. 6., which indicates photosensitivity but also shows the Veteran was not prostrated.  The Veteran then related that at one time the headaches were constant-24 hours a day, and that nothing helped.  He continued that the headaches were no longer constant, but would come and go every other day, or every two days.  Transcript, p. 14.

The Veteran's testimony clearly described chronic headaches on almost a daily basis, but he did not describe them in terms of being prostrating.  The Board reads the Veteran's hearing testimony, overall, as having related his most debilitating symptoms to his reported multiple joint pains.  See Transcript, p. 21.  There was no description of the headaches requiring bedrest.  

The Board also notes the June 2000 VA examination that was conducted to determine if the Veteran met the criteria for chronic fatigue syndrome.  The examination report notes the Veteran reported he worked as an electronic technician during the prior year, he denied any limitations at work, denied having experienced any incapacitating episodes, and reported he had been absent eight times due to his health.  Although the Board notes the examination was not specifically for headaches, the Board nonetheless notes the Veteran reported he had engaged in employment without significant limitations.  There was nothing to suggest that prostrating headaches interfered with either work or his social engagements.  

The rating criteria clearly provide that it is not solely the frequency of headaches that impact a rating but also the nature or severity of the headaches.  See DC 8100. The attorney is correct that there is evidence of a substantial history of chronic headaches since February 1994; but, as set forth above, the Veteran's own description of his headaches, as noted in the various medical reports, entries, and at the RO hearing, falls short of having described prostrating attacks prior to July 2009.  When seen in July 2009, the Veteran described headaches recurring 2-3 times a week, lasting 2-3 days, and requiring him to go to a dark room and resting occasionally.  The disability was described as progressively worsening. 

The Board finds that the July 2009 description of the Veteran's headaches was significantly different than earlier descriptions.  Prior to July 2009, the headache symptoms did not include prostrating attacks and the fact that they were described as progressively worsening suggests that they had not always been this severe.  To the extent the Veteran is claiming that his headaches were always prostrating, the Board finds that he is competent to do so, but not reliable.  It seems likely that if the headaches required him to rest and stop other activities, he would have mentioned this aspect of the disability when describing his symptoms over the years.  In light of the above, the Board is constrained to find the preponderance of the evidence is against an initial compensable rating for the period prior to July 21, 2009.  38 C.F.R. §§ 4.1-2, 4.6, 4.10, 4.31, 4.124a, DC 8100.


ORDER

Entitlement to an initial compensable rating for migraine headaches for the period prior to July 21, 2009, is denied.

REMAND

As concerns the rating of the Veteran's headaches for the period since July 21, 2009, the Board finds additional medical input is needed for an informed review of the Veteran's appeal.  The July examination report notes the Veteran's report of the frequency, nature, and severity of his headaches, but there is no finding or opinion of the examiner as to whether the Veteran's reports described completely prostrating and prolonged attacks.  Additional input is also needed so the Board can assess whether the Veteran's headaches are productive of economic inadaptability.

The March 2009 remand directed skin and musculoskeletal examinations of the Veteran, which were conducted in July 2009.  The Board agrees with the attorney that the examiner did not address all of the areas on which the Board requested medical input.

The July 2009 skin examination report reflects the Veteran's history of folliculitis and tinea cruris, but those pathologies were not active or symptomatic at the examination.  As a result, the examiner did not render a nexus opinion on those disorders.  In light of the fact that the evidence shows the Veteran to have manifested the noted symptomatology at and after the time VA received his claim, the etiology of the disorders still must be addressed.

The July 2009 joints examination report reflects the examiner diagnosed specific disorders of the shoulder, ankles, and knees.  The examiner, however, did not render an opinion as to whether the findings related to the Veteran's other reported joint arthralgias constitute an undiagnosed illness.

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  .

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a neurological examination to determine the nature and severity of his headache pathology.  The claims file and a copy of this Remand should be made available to the examiner and reviewed.  Ask the examiner to determine whether the Veteran's headaches as reported describe completely prostrating and prolonged attacks, and if so the frequency of these attacks should be specified.  The examiner is also asked to assess the functional impact of the headaches on the Veteran's ability to engage in economic activity.  The examiner is asked to provide a full explanation for any opinion rendered.

2.  After the above is complete, return the claims file to the examiner who conducted the July 2009 skin Compensation and Pension examination.  Ask the examiner to review the July 2009 report of examination, and the entire claims file, and opine whether there is at least a 50-percent probability that the Veteran's history of folliculitis and tinea cruris as manifested in the years after his active service are etiologically related to the skin symptomatology noted in the service treatment records.  The examiner is asked to provide a full explanation for any opinion rendered.

3.  After the above is complete, send the claims file to examiner who conducted the July 2009 joints Compensation and Pension examination.  Ask the examiner to opine whether, for each joint for which the Veteran has reported pain or other symptoms, but for which a known clinical diagnosis cannot be made, there is a chronic disease process existing for six months or more as shown by "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators, that are capable of independent verification.  The examiner is reminded that the symptom history reported by the Veteran is particularly important in making this determination and must be given full consideration.

The examiner is asked to provide a full explanation for any opinion rendered.

Should either examiner advise the requested opinion cannot be rendered without an examination, the RO shall arrange the examination.  If either examiner is no longer available, arrange an examination with an equally qualified examiner to render the above requested opinions.  The claims file must be provided for review as part of any examination.

4.  After completion of all of the above, the RO should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


